     Case 2:17-cv-00137-JAM-DB Document 26 Filed 07/03/19 Page 1 of 2


 1   CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
 2
     BY: TIMOTHY R. SMYTH
 3
     Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
 5   Tel:    (707) 648-4545
     Fax: (707) 648-4687
 6   Email: timothy.smyth@cityofvallejo.net
     Attorneys for Defendants, CITY OF VALLEJO, ROBERT HERNDON,
 7   JAMES MELVILLE, and JOSEPH COELHO
 8
     JOHN L. BURRIS, Esq. SBN 69888
 9   LATEEF H. GRAY, Esq. SBN 250055
     K. CHIKE ODIWE, Esq. SBN 315109
10   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
11   7677 Oakport Street, Suite 1120
     Oakland, California 94621
12
     Telephone: (510) 839-5200
13
     Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
14   lateef.gray@johnburrislaw.com
     chike.odiwe@johnburrislaw.com
15   Attorneys for Plaintiff

16                            UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
17

18
     JASON ANDERSON,                                               Case No. 2:17-cv-00137-JAM-DB
19
                       Plaintiff,
20
             vs.                                                   JOINT MID-LITIGATION STATEMENT
21
     CITY OF VALLEJO, a municipal corporation;                     Trial Date: December 2, 2019
22   ROBERT HERNDON, individually and in his                       Discovery Cutoff: July 18, 2019
     capacity as a Police Corporal for the Vallejo
23   Police Department, individually and in his
     capacity as a Police Corporal for the Vallejo
24   Police Department; JAMES MELVILLE,
     individually and in his capacity as a Officer for the
25   Vallejo Police Department; JOSEPH COELHO,
     individually and in his capacity as a Officer for the
26
     Vallejo Police Department; and DOES 1-50,
27   inclusive, individually, jointly and severally,

28                    Defendants.



     Case No. 2:17-cv-00137-JAM-DB                                         JOINT MID-LITIGATION STATEMENT
                                                             -1-
     Case 2:17-cv-00137-JAM-DB Document 26 Filed 07/03/19 Page 2 of 2


 1          Pursuant to the Court’s Scheduling Order, the parties hereby submit the following joint
 2   mid-litigation statement:
 3          1. Law and Motion Practice Heard by the Court:
 4          Plaintiff: Ex Parte Application to Amend Scheduling Order, filed April 23, 2019.
 5                   Status – Resolved;
 6          Defendants: Ex Parte Application for Temporary Protective Order, filed April 24, 2019.
 7                   Status – Resolved.
 8          2. Future Motions:
 9          Plaintiff: Plaintiff intends to file motions in limine with his pre-trial statement on or before
10   October 18, 2019.
11          Defendants: Defendants intend to file a Motion for Summary Judgment/Adjudication on
12   or before the dispositive motion deadline of August 13, 2019.
13          Defendants further intend to file various motions in limine with their pre-trial statement on
14   or before October 18, 2019.
15

16    DATED: July 3, 2019                                Respectfully submitted,
17

18                                                              /s/ Timothy R. Smyth
                                                         TIMOTHY R. SMYTH
19                                                       Deputy City Attorney
20
                                                         Attorney for Defendants, CITY OF
                                                         VALLEJO, ROBERT HERNDON, JAMES
21                                                       MELVILLE, and JOSEPH COELHO
      DATED: July 3, 2019
22

23                                                              /s/ Lateef Gray
                                                         LATEEF GRAY
24                                                       Attorneys for Plaintiff
                                                         Law Offices of John L. Burris
25

26

27

28



      Case No. 2:17-cv-00137-JAM-DB                                 JOINT MID-LITIGATION STATEMENT
                                                      -2-
